Citation Nr: 1544069	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to restoration of service connection for a right knee disability, including whether the severance of service connection, effective March 31, 2014, was proper.

2.  Entitlement to an initial compensable disability rating for a right knee disability.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for a left shoulder disorder.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran had verified active service from April 1994 to April 1998 with additional service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in part, denied service connection for PTSD, a right shoulder disorder, a left shoulder disorder, and left knee disorder; and granted service connection for a right knee disability.  

A June 2013 RO rating decision proposed to sever service connection for a right knee disability.  A January 2014 rating decision severed service connection for a right knee disability, effective March 31, 2014.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to a compensable disability rating for a right knee disorder and service connection for a left knee disorder, a right shoulder disorder, a left shoulder disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for a right knee disability was severed in a January 2014 rating decision.

2.  The evidence of record does not establish that the award of service connection for a right knee disability was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for restoration of service connection for a right knee disability are met; the severance of the award of service connection for a right knee disability was improper.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(d), 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the fully favorable determination in regard to the claim decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Severance of Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A service treatment record from April 1996 contains the Veteran's complaints of right knee pain.  A growth was located by the right medial maxilla.  The Veteran was prescribed Motrin and was told to treat his knee with a warm compress.  In June 1996, the Veteran again complained of right knee pain.  He related that physical exertion aggravated his pain.  He was again prescribed Motrin.  The February 1998 separation examination report reflects that his lower extremities were normal.

In September 2006, a private examiner remarked that the Veteran had a notable knee abnormality with fractures involving the medial and lateral compartments as well as an old ACL injury.  An MRI revealed a complete tear/rupture of the anterior cruciate ligament.  There were impaction injuries within the medial and lateral compartments and a fracture along the posterior lateral tibial plateau.

In January 2007, the Veteran underwent a right knee arthroscopy, and in June 2007, he underwent an additional arthroscopy with debridement and anterior cruciate ligament reconstruction.

A National Guard treatment record from February 2011 reflects that the Veteran had chronic right knee pain for the prior 15 years.  The Veteran reported that his pain began in 1996 and increased after a football injury in August 2006.  The Veteran was instructed to follow up with the VA medical center.

In a November 2012 decision, the RO granted service connection for a right knee disability.  The RO found that the Veteran had a diagnosis of a chronic right knee condition during his active duty military service, and post-service treatment was sufficient to show chronicity and continuity.  

In May 2013, the RO forwarded the claims file to a VA compensation and pension examiner for review.  The examiner opined that the Veteran's right knee condition was less than likely as not caused by his military service.  She indicated that the Veteran injured his right knee playing football in 2006, and his surgery was for the 2006 injury.  She remarked that the Veteran's current knee condition was due to the 2006 injury.

In a June 2013 rating decision, the RO proposed to sever service connection for a right knee disability.  The basis was that there was no medical nexus linking his current right knee symptoms to an event or injury in military service.  A January 2014 rating decision severed service connection for a right knee disability, effective March 31, 2014.

VA's regulatory provisions governing severing service connection awards provide in pertinent part that subject to the limitations contained in 38 C.F.R. §§ 3.114 and 3.957, service connection will be severed only where evidence establishes that it is clearly and unmistakably erroneous (the burden of proof being upon the Government).  Where service connection is severed because of a change in or interpretation of a law or Department of Veterans Affairs issue, the provisions of § 3.114 are for application.  A change in diagnosis may be accepted as a basis for severance action if the examining physician or physicians or other proper medical authority certifies that, in the light of all accumulated evidence, the diagnosis on which service connection was predicated is clearly erroneous.  This certification must be accompanied by a summary of the facts, findings, and reasons supporting the conclusion.  When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(d) . 

In order to sever a grant of service connection, VA must demonstrate that the grant was clearly and unmistakably erroneous and that VA has followed the applicable procedural safeguards. 

Once service connection has been granted, section 3.105(d) provides that it may be withdrawn only after VA has complied with specific procedures and the Secretary meets his high burden of proof.  Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 3.105(d) places at least as high a burden of proof on the VA when it seeks to sever service connection as § 3.105(a) places upon an appellant seeking to have an unfavorable previous determination overturned.").

There is a three-part test to determine whether a prior decision is the product of clear and unmistakable error (CUE):  (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied;" (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386  1998. 

Although the same standards applied in a determination of CUE in a final decision are applied to a determination whether a decision granting service connection was the product of CUE for the purpose of severing service connection, 38 C.F.R. § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  In fact, 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original grant of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998). 

Here, there is no question that the Veteran currently has a diagnosed right knee disability.  Additionally, the service treatment records document his in-service treatment for right knee patellofemoral pain.  The only remaining requirement is a connection (or 'nexus') between the documented in-service symptoms and his currently diagnosed disability.

The Board finds the Veteran's statements regarding the onset and continuation of his right knee symptoms to be consistent and credible.  Additionally, the Veteran is competent to describe the circumstances surrounding his in-service right knee pain and to report the pain that he currently experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (lay evidence does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).   However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  

The Board has considered the May 2013 VA examiner's negative nexus opinion.  While acknowledging that the Veteran suffered a football injury in 2006, the VA examiner failed to fully discuss the Veteran's history.  Notably, no mention was made of the Veteran's documented in-service treatment for right knee pain, and no mention was made of the Veteran's continuity of symptoms post-service prior to the 2006 football injury.  

The clear and unmistakable standard has been described as a "formidable" burden of proof and "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The record as it stands currently does not provide undebatable evidence that the currently diagnosed right knee disability is not related to the Veteran's documented in-service right knee symptoms.  The primary evidence used to support the severance appears to be the May 2013 VA examiner's opinion, and due to the lack of discussion of the positive evidence of record, that opinion does not clearly and unmistakably disassociate the current right knee disability from the Veteran's service. 

Therefore, the evidence of record does not establish that the award of service connection for a right knee disability was clearly and unmistakably erroneous.  In the absence of such a finding, the severance of the award of service connection for a right knee disability was improper.  Restoration of service connection for a right knee disability, effective continuously from the initial date of service connection, March 19, 2012, is warranted.


ORDER

Restoration of service connection for a right knee disability, effective continuously from the initial date of service connection, March 19, 2012, is granted.



REMAND

I.  Service Connection for an Acquired Psychiatric Disorder

When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In his March 2012 original claim, the Veteran indicated that he sought service connection for both PTSD and an acquired psychiatric condition.  As PTSD is a psychiatric condition, the Board has consolidated these claims consistent with Clemons.

Notably, the Veteran indicated in his March 2012 claim that he did not want to claim the existence of a specific PTSD stressor; he related that his PTSD claim should rest on his experience of being in the military.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 

In a December 2012 statement, the Veteran asserted that he hated going into crowded places.  He said he got irritated easily, had anxiety and panic attacks, and had problems with authority.  He said that he had suicidal ideation.  

The Veteran is competent to report these symptoms, as such symptomatology is observable through the senses, and thus capable of lay observation.  However, there is insufficient competent medical evidence on file to make a decision on the claim.  As such, in accordance with McLendon, the Board finds that remand is in order to afford the Veteran a VA examination for an etiology opinion concerning his current psychiatric symptoms.

II.  Other Claims

In January 2014, the RO ordered VA compensation and pension examinations to be performed in connection with the other claims on appeal.  A printout reflects that the examination request was cancelled on February 11, 2014, as the Veteran failed to report to the requested examinations.

With respect to the Veteran's failure to report for examination, the United States Court of Veterans Affairs (Court) has held that the burden is upon VA to demonstrate that notice was sent to the claimant's last address of record and that the claimant lacked adequate reason or good cause for failing to report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Here, in a March 2014 letter, the Veteran's attorney expressed that the Veteran was able and willing to attend a VA examination.  Significantly, a notice letter regarding the scheduled VA compensation and pension examinations is not of record.

In light of the Veteran's expressed willingness to attend a VA examination, and the lack of a notice letter of record informing the Veteran of the time and location of the previously scheduled examinations, the Board finds that the Veteran should be afforded a new opportunity to attend a VA examination.

The Veteran is cautioned, however, that he has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  The Veteran is hereby reminded that he is responsible for keeping VA appraised of his appropriate contact information, to include his appropriate mailing address, and that a failure to report for examination may result in the denial of his claims.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, arrange for the Veteran to undergo an updated VA joints examination to determine the nature and etiology of his claimed left knee and bilateral shoulder disorders, and to assess the current severity of his right knee disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current left knee, right shoulder, and/or left shoulder disorder.  As to any pertinent disorder identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such left knee, right shoulder, and left shoulder disability had its onset or was aggravated by his service, or alternatively, as a complication of his service-connected right knee disability.  

Concerning the right knee:

a. The examiner should specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used;

b.  The examiner should comment on whether this disability exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected right knee (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms);

c.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or following repeated use (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups); and

d.  The examiner should opine should describe the severity of the Veteran's subluxation or lateral instability of the right knee.

e.  The examiner should indicate if replacement of the right knee is medically indicated.

Any opinion expressed must be accompanied by a complete rationale.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

3.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset or was aggravated by his service, or alternatively, as a complication of his service-connected right knee disability.

Any opinion expressed must be accompanied by a complete rationale.

A copy of the letter notifying the Veteran of the date and time of this examination should be associated with the record.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


